DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. US 10701254 B2 and US 11089192 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See the comparison table:
Instant application 17/397,316
US 10701254 B2
US 11089192 B2
73. (New) A method of calibrating an image sensor, comprising: 

providing an image sensor comprising a pixel array, wherein the pixel array comprises an optical black portion and an active pixel portion; 

sampling one or more pixels in the optical black portion; 









determining, in response to sampling one or more pixels in the optical black portion, a black level for the optical black portion; 




comparing the determined black level to a target black level by subtracting the target black level from the determined black level to determine a difference between the determined black level and the target black level for the optical black portion; 

comparing the difference to a threshold value; and 





calibrating a black clamp voltage of the image sensor based on the comparison of the difference to the threshold value; 

wherein, when the difference is greater than the threshold value, a first adjustment amount is applied to the black clamp voltage in the image sensor, and 

wherein, when the difference is less than the threshold value, a second adjustment amount is applied to the black clamp voltage in the image sensor.

74. (New) The method of calibrating the image sensor of claim 73, wherein the first adjustment amount is larger than the second adjustment amount.

75. (New) The method of calibrating the image sensor of claim 73, wherein the second adjustment amount is one digital-to-analog converter count.

76. (New) The method of calibrating the image sensor of claim 75, wherein the first adjustment amount is more than one digital-to-analog converter count.

77. (New) The method of calibrating the image sensor of claim 73, wherein the second adjustment amount is more than one digital-to-analog converter count.

78. (New) The method of calibrating the image sensor of claim 77, wherein the first adjustment amount comprises more digital-to-analog converter counts than the second adjustment amount.

79. (New) The method of calibrating the image sensor of claim 73, wherein the image sensor is a CMOS image sensor.








80. (New) The method of calibrating the image sensor of claim 73, wherein calibrating the image sensor includes calibrating the line noise for each column of pixels in the optical black portion.

81. (New) The method of calibrating the image sensor of claim 73, wherein sampling the one or more pixels in the optical black portion includes determining a median black offset measurement for each one of the one or more pixels in the optical black portion, wherein the median black offset for a pixel of the one or more pixels is determined by finding a median of a group of pixels including the pixel and a plurality of pixels neighboring the pixel in the optical black portion.























82. (New) The method of calibrating the image sensor of claim 81, wherein the median black offset measurements for each one of the one or more pixels in a line of the optical black portion are averaged to provide a final line offset estimate.










































83. (New) The method of calibrating the image sensor of claim 82, wherein sampling the one or more pixels in the optical black portion includes reading out a plurality of pixels a plurality of times.











84. (New) The method of calibrating the image sensor of claim 83, wherein reading out the plurality of pixels a plurality of times causes a delay equal to at least the total number of optical black pixels per analog-to-digital converter channel, per row of pixels.

85. (New) The method of calibrating the image sensor of claim 84, wherein the total number of optical black pixels per analog-to-digital converter channel affected by the delay are ignored.

86. (New) The method of calibrating the image sensor of claim 82, further comprising: determining an overall frame black level by incrementally adjusting a running estimate of line offset estimates for each line of the image sensor when a new pixel sample for a line is available.



87. (New) The method of calibrating the image sensor of claim 86, wherein each time the running estimate is incrementally adjusted, the new pixel sample is multiplied by a first factor before being added to a previous estimate of the running estimate.
88. (New) The method of calibrating the image sensor of claim 87, wherein each time the running estimate is incrementally adjusted, the previous estimate is multiplied by a second factor before the new pixel sample multiplied by the first factor is added to the previous estimate.

89. (New) The method of calibrating the image sensor of claim 73, wherein the black clamp voltage is applied when optical black pixels from the optical black portion are in a digital readout path for the image sensor.


90. (New) The method of calibrating the image sensor of claim 89, wherein the black clamp voltage applied to the optical black pixels in the digital readout path reduces line noise.
1. A method of calibrating an image sensor, comprising: 

providing an image sensor having a first optical black portion and a second optical black portion separated from each other by an active pixel portion; 

sampling one or more pixels in the first optical black portion and adding the results to an accumulator; 








determining, in response to sampling one or more pixels in the first optical black portion, a black level for the first optical black portion; 




comparing the determined black level to a target black level by subtracting the target black level from the determined black level to determine the overall black level for the first optical black portion; 


determining whether the overall black level is greater than a threshold black level, and 




3. The method of calibrating the image sensor of claim 1, wherein calibrating the image sensor includes calibrating the black clamp voltage.

1. when the overall black level is greater than the threshold black level, applying a proportional adjustment to a blackclamp voltage in the image sensor, and 

when the overall black level is less than the threshold black level, applying an incremental adjustment to the blackclamp voltage in the image sensor.






18. The method of calibrating the image sensor of claim 7, wherein the incremental adjustment corresponds to one digital-to-analog converter count.

17. The method of calibrating the image sensor of claim 7, wherein the proportional adjustment corresponds to more than one digital-to-analog converter count.















2. The method of calibrating the image sensor of claim 1, wherein the image sensor is a CMOS image sensor.









4. The method of calibrating the image sensor of claim 1, wherein calibrating the image sensor includes calibrating the line noise for each column of pixels in the first optical black portion.


5. The method of calibrating the image sensor of claim 1, wherein sampling the one or more pixels in the first optical black portion includes determining a median black offset measurement for each one of the one or more pixels in the first optical black portion and a plurality of other pixels proximate to the each one of the one or more pixels in the first optical black portion.


























6. The method of calibrating the image sensor of claim 5, wherein the median black offset measurement for each one of the one or more pixels in the first optical black portion is averaged to provide a final line offset estimate.


7. The method of calibrating the image sensor of claim 1, further comprising: sampling one or more pixels in the second optical black portion and adding the results to an accumulator; determining, in response to sampling one or more pixels in the second optical black portion, a black level for the second optical black portion; comparing the determined black level to a target black level by subtracting the target black level from the determined black level to determine the overall black level for the second optical black portion; determining whether the overall black level for the first optical black portion and the second optical black portion is greater than a threshold black level, and when the overall black level is greater than the threshold black level, applying a proportional adjustment to a blackclamp voltage in the image sensor, and when the overall black level is less than the threshold black level, applying an incremental adjustment to the blackclamp voltage in the image sensor.

8. The method of calibrating the image sensor of claim 7, wherein sampling the one or more pixels in the second optical black portion includes determining a median black offset measurement for each one of the one or more pixels in the second optical black portion and a plurality of other pixels proximate to the each one of the one or more pixels in the first optical black portion.

9. The method of calibrating the image sensor of claim 8, wherein sampling the one or more pixels in the second optical black portion includes wrapping around a plurality of pixels at an end of the second optical black portion to a beginning of the first optical black portion.

10. The method of calibrating the image sensor of claim 9, further comprising: averaging the median black offset measurement for each one of the one or more pixels in the second optical black portion to provide a final line offset estimate.

11. The method of calibrating the image sensor of claim 9, wherein the wrap around causes a delay equal to at least the total number of optical black pixels per analog-to-digital converter channel, per row of pixels.


12. The method of calibrating the image sensor of claim 9, wherein the total number of optical black pixels per analog-to-digital converter channel affected by the delay are ignored.

13. The method of calibrating the image sensor of claim 7, further comprising: determining line offsets for the first optical black portion and the second optical black portion.
14. The method of calibrating the image sensor of claim 13, further comprising: determining an overall black level by incrementally adjusting a running estimate.

15. The method of calibrating the image sensor of claim 14, further comprising updating the running estimate when the sample is divisible by a binary number (2.sup.q).
16. The method of calibrating the image sensor of claim 15, wherein the updating the running estimate includes multiplying a previous estimate by (2.sup.q−1)/2.sup.q where q is a tunable parameter.





19. The method of calibrating the image sensor of claim 7, wherein the blackclamp voltage is applied when optical black pixels from the first optical black portion or the second optical black portion are in a digital readout path for the image sensor.

20. The method of calibrating the image sensor of claim 19, wherein the blackclamp voltage applied to the optical black pixels in the digital readout path reduces line noise.
1. A method of calibrating an image sensor, comprising: 

providing an image sensor having an optical black portion and an active pixel portion; 


sampling one or more pixels in the optical black portion including determining a median black offset measurement for each one of the one or more pixels in the optical black portion and one or more other pixels proximate to the each one of the one or more pixels in the optical black portion and adding the results to an accumulator; 

determining, in response to sampling one or more pixels in the optical black portion and determining median black offset measurements for each one of the one or more pixels in the optical black portion, a black level for the optical black portion; 

comparing the determined black level to a target black level by subtracting the target black level from the determined black level to determine the overall black level for the optical black portion; and 


2. The method of calibrating the image sensor of claim 1, wherein the adjusting the blackclamp voltage includes determining whether the overall black level is greater than a threshold black level, and

1. adjusting a blackclamp voltage in the image sensor based on the comparing of the determined black level and the target black level.

2. when the overall black level is greater than the threshold black level, applying a proportional adjustment to a blackclamp voltage in the image sensor, and 

when the overall black level is less than the threshold black level, applying an incremental adjustment to the blackclamp voltage in the image sensor.






18. The method of calibrating the image sensor of claim 6, wherein the incremental adjustment corresponds to one digital-to-analog converter count.

17. The method of calibrating the image sensor of claim 6, wherein the proportional adjustment corresponds to more than one digital-to-analog converter count.















3. The method of calibrating the image sensor of claim 1, wherein the image sensor is a CMOS image sensor.


4. The method of calibrating the image sensor of claim 1, wherein the optical black portion comprises a first optical black portion and a second optical black portion separated from each other by the active pixel portion.

5. The method of calibrating the image sensor of claim 1, wherein calibrating the image sensor includes calibrating the line noise for each column of pixels in the optical black portion.


6. The method of calibrating the image sensor of claim 4, further comprising: sampling one or more pixels in one or more of the first optical black portion and the second optical black portion and determining a median black offset measurement for each one of the one or more pixels in one or more of the first optical black portion and the second optical black portion and one or more other pixels proximate to the each one of the one or more pixels in one or more of the first optical black portion and the second optical black portion and adding the results to an accumulator; determining, in response to sampling one or more pixels in one or more of the first optical black portion and the second optical black portion and determining median black offset measurements for each one of the one or more pixels in one or more of the first optical black portion and the second optical black portion, black levels for the first optical black portion and the second optical black portion; comparing the determined black level to a target black level by subtracting the target black level from the determined black level to determine the overall black level for the second optical black portion; and adjusting a blackclamp voltage in the image sensor based on the comparing of the determined black level and the target black level.

7. The method of calibrating the image sensor of claim 6, wherein the median black offset measurement for each one of the one or more pixels in the first optical black portion is averaged to provide a final line offset estimate.


8. The method of calibrating the image sensor of claim 6, wherein the adjusting the blackclamp voltage includes determining whether the overall black level is greater than a threshold black level, and when the overall black level is greater than the threshold black level, applying a proportional adjustment to a blackclamp voltage in the image sensor, and when the overall black level is less than the threshold black level, applying an incremental adjustment to the blackclamp voltage in the image sensor.


























9. The method of calibrating the image sensor of claim 1, wherein sampling the one or more pixels in the second optical black portion includes wrapping around a plurality of pixels at an end of the second optical black portion to a beginning of the first optical black portion.

10. The method of calibrating the image sensor of claim 8, further comprising: averaging the median black offset measurement for each one of the one or more pixels in the second optical black portion to provide a final line offset estimate.

11. The method of calibrating the image sensor of claim 8, wherein the wrap around causes a delay equal to at least a total number of optical black pixels per analog-to-digital converter channel, per row of pixels.


12. The method of calibrating the image sensor of claim 8, wherein the total number of optical black pixels per analog-to-digital converter channel affected by the delay are ignored.

13. The method of calibrating the image sensor of claim 6, further comprising: determining line offsets for the first optical black portion and the second optical black portion.
14. The method of calibrating the image sensor of claim 13, further comprising: determining an overall black level by incrementally adjusting a running estimate.

15. The method of calibrating the image sensor of claim 14, further comprising updating the running estimate when the sample is divisible by a binary number (2.sup.q).
16. The method of calibrating the image sensor of claim 15, wherein the updating the running estimate includes multiplying a previous estimate by (2.sup.q−1)/2.sup.q where q is a tunable parameter.





19. The method of calibrating the image sensor of claim 6, wherein the blackclamp voltage is applied when optical black pixels from the first optical black portion or the second optical black portion are in a digital readout path for the image sensor.

20. The method of calibrating the image sensor of claim 19, wherein the blackclamp voltage applied to the optical black pixels in the digital readout path reduces line noise.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 73-74, 79-80 and 89-90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al. (US 20080218615 A1).
Regarding claim 73. (New) Huang discloses A method of calibrating an image sensor (abstract, A black clamp stabilization circuit for an image sensor; [0015] outputs an adjustment signal based on the comparison to adjust a black level in the output signal; [0016] a line noise correction block), comprising: 
providing an image sensor comprising a pixel array, wherein the pixel array comprises an optical black portion and an active pixel portion ([0015] an apparatus for processing a signal output from a pixel array, the pixel array having optical black pixels and active clear pixels); 
sampling one or more pixels in the optical black portion ([0022] a black clamp processing block connected to the analog-to-digital converter); 
determining, in response to sampling one or more pixels in the optical black portion, a black level for the optical black portion ([0022] the digitized output signal); 
comparing the determined black level to a target black level by subtracting the target black level from the determined black level to determine a difference between the determined black level and the target black level for the optical black portion ([0022] compares the digitized output signal with a black reference value; [0091] The average black level value is hence compared to BLACKREF, the difference is obtained); 
comparing the difference to a threshold value ([0091] check whether the difference exceeds a second threshold, STRONGREF); and 
calibrating a black clamp voltage of the image sensor based on the comparison of the difference to the threshold value ([0091] so as to trigger correction of the black level); 
wherein, when the difference is greater than the threshold value, a first adjustment amount is applied to the black clamp voltage in the image sensor ([0091] shift UP or DOWN by a large amount if the difference exceeds a second threshold, STRONGREF), and 
wherein, when the difference is less than the threshold value, a second adjustment amount is applied to the black clamp voltage in the image sensor ([0091] shift UP or DOWN by a small amount if not).

Regarding claim 74. (New) Huang discloses The method of calibrating the image sensor of claim 73, wherein the first adjustment amount is larger than the second adjustment amount ([0091]).

Regarding claim 79. (New) Huang discloses The method of calibrating the image sensor of claim 73, wherein the image sensor is a CMOS image sensor ([0065] an active-pixel CMOS imager).

Regarding claim 80. (New) Huang discloses The method of calibrating the image sensor of claim 73, wherein calibrating the image sensor includes calibrating the line noise for each column of pixels in the optical black portion ([0066] compensate line noise with appropriate line-based coefficients).

Regarding claim 89. (New) Huang discloses The method of calibrating the image sensor of claim 73, wherein the black clamp voltage is applied when optical black pixels from the optical black portion are in a digital readout path for the image sensor (abstract, applying the black clamping in the analog domain, black level regulation is subsequently performed in the digital domain).

Regarding claim 90. (New) Huang discloses The method of calibrating the image sensor of claim 89, wherein the black clamp voltage applied to the optical black pixels in the digital readout path reduces line noise (abstract, differentially eliminate line noise and column noise generated within the imaging System-on-Chip).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 75-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 20080218615 A1) in view of Call et al. (US 5309461 A).
Regarding claim 75. (New) Call discloses an error is monitored and corrected so that an output is forced within one DAC count of the proper current (column 9 lines 30-34).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the invention of Huang with the invention of Call, to set the second adjustment amount as small as one digital-to-analog converter count, in order to maximize the calibration accuracy/resolution.

Regarding claim 76. (New) Huang in view of Call discloses The method of calibrating the image sensor of claim 75, wherein the first adjustment amount is more than one digital-to-analog converter count ([0091], [0088] a stronger push-up/push-down).
The same analysis has been stated in claim 75.

Regarding claim 77. (New) Call discloses an error is monitored and corrected by amount of more than one digital-to-analog converter count (column 9 lines 30-34, inherently, more than one DAC count may need to be added or subtracted so that the output can be forced within one DAC count of the proper current).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the invention of Huang with the invention of Call, to set the second adjustment amount more than one digital-to-analog converter count, in order to achieve accurate calibration.

Regarding claim 78. (New) Huang in view of Call discloses The method of calibrating the image sensor of claim 77, wherein the first adjustment amount comprises more digital-to-analog converter counts than the second adjustment amount ([0091], [0088] a stronger push-up/push-down).
The same analysis has been stated in claim 77.
Allowable Subject Matter
Claims 81-88 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record by Loose (US 20040227827 A1) discloses a black clamp adjust circuit ([0019]) within an image sensor (abstract, [0017] The sensors and circuitry may be all CMOS). Loose discloses digital control of analog correction of the black reference signal ([0011]) which corresponds to sampling, determining and calibrating steps in claim 73. Loose also discloses comparing the determined black level to a target black level ([0025] Masked pixels 46 output a "masked" signal which is compared to the black reference signal in the same manner as the image signals by diff. amp. 26. The diff. amp. outputs the difference between the two inputs as a normalized masked signal on comparator output line 30; this signal is typically very small or zero. ADC 32 converts the normalized masked signal to a digital masked signal which is then compared to a digital black reference. If different, the black clamp adjust circuit 38 adjusts the black reference signal on line 28 so that the level on line 30, digitized by the ADC, becomes more equal to the digital reference).
The prior art of record by Barron (US 5659355 A) discloses a digital black clamp circuit for calibrating the black level of an image signal produced by an imaging device. However, Barron does not disclose the above feature either.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488